            Case 1:17-cv-00227-CSM Document 64 Filed 05/07/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,                   )
                                               )       ORDER ADOPTING STIPULATION
                Plaintiff,                     )       TO CONTINUE PRETRIAL
                                               )       CONFERENCE AND TRIAL DATE
       vs.                                     )       AND SET CASE DEADLINES
                                               )
Northland Royalty Corporation,                 )
                                               )       Case No. 1:17-cv-227
                Defendant.                     )


       The final pretrial conference and bench trial in this case are currently scheduled for June 29

and July 13, 2021, respectively. On May 6, 2021, the parties filed a stipulation to continue the final

pretrial conference and trial and set certain case deadlines to facilitate the final resolution of this

matter. The court ADOPTS the parties’ stipulation (Doc. No. 63) and ORDERS:

       1.       The parties shall provide under Rule 26(a)(2) the names of their expert witnesses,

                if any, and complete expert reports on remaining claims on or before September 1,

                2021, and provide the names of their rebuttal expert witnesses, if any, and complete

                expert reports on or before October 29, 2021.

       2.       The parties shall have until January 15, 2022, to complete discovery on remaining

                claims.

       3.       The parties shall have until March 15, 2022, to file dispositive motions.

       4.       The final pretrial conference shall be rescheduled for August 16, 2022, at 10:00 AM

                by telephone.

       5.       The bench trial shall be rescheduled for September 12, 2022, at 9:00 AM in

                Bismarck (Eagle courtroom). A three (3) day trial is anticipated.



                                                   1
 Case 1:17-cv-00227-CSM Document 64 Filed 05/07/21 Page 2 of 2




Dated this 7th day of May, 2021.

                                   /s/ Charles S. Miller, Jr.
                                   Charles S. Miller, Jr., Magistrate Judge
                                   United States District Court




                                      2
